Citation Nr: 1729993	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-29 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals from a May 2013 rating decision of the Department of Veterans Affairs Regional Office. 

In her September 2013 substantive appeal, the Veteran requested a Board video conference hearing.  A hearing was scheduled for February 2017, but the Veteran did not report for the hearing. As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her migraine headaches began shortly after April 1989 due to noise from jets and helicopters.  She has submitted lay statements indicating she suffered from migraine headaches during service.  However, her service treatment records do not reveal any complaints concerning headaches. 

The Board notes that the Veteran has reported treatment by Dr. Grewal but the requests by VA for those records from that physician have been returned as undeliverable for the address the Veteran provided.  Although the Veteran obtained some records from that provider, she should be asked to obtain all records concerning her headaches dated prior to 2009 from that provider.

In addition, the Board notes that the Veteran reported her headaches began in April 1989.  In October 1989 she was seen at Tripler Army Medical Center in Honolulu, Hawaii for the birth of her first child, and reported having a cesarean section in Kaneohe Bay, Hawaii for her twins in February 1991.  There does appear to be a Naval Health Clinic in Kaneohe Bay.  Records from these military facilities should be requested as they may contain references to her general medical history.
 
Accordingly, the case is REMANDED for the following actions:

1. Request all medical records pertaining to the Veteran from Tripler Army Medical Center and the Navy medical facility at Kaneohe Bay, Hawaii for the period 1989 to March 1991, to include through official sources.  If a release form is needed to request those records, the Veteran should be asked to complete such.  If no records are available, the Veteran should be notified of such.

2. Ask the Veteran to obtain medical records from Dr. Grewal pertaining to her headaches for the period prior to 2009, preferably as early after service as possible.

3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




